506 F.3d 1316 (2007)
Theron OLIVER, Plaintiff-Appellee,
v.
COCA COLA COMPANY, Broadspire Services, Inc., Defendants-Appellants.
Nos. 05-16509, 05-17072.
United States Court of Appeals, Eleventh Circuit.
November 6, 2007.
Ryan J. Burt, Halleland, Lewis, Nilan & Johnson, Minneapolis, MN, Darren A. Shuler, David Tetrick, Jr., King & Spalding, LLP, Atlanta, GA, George W. Walker, III, Copeland, Franco, Screws & Gill, Montgomery, AL, Henry T. Morrissette, Hand Arendall, L.L.C., Mobile, AL, John Stephen Johnson, Hand, Arendall, LLC, Birmingham, AL, for Defendant-Appellants.
Myron K. Allenstein, Allenstein & Allenstein, LLC, Gadsden, AL, for Oliver.
*1317 Before BIRCH and BLACK, Circuit Judges, and PRESNELL,[*] District Judge.
BY THE COURT:
In acknowledgment that our consideration of the Plan's offset provision was premature, the Petition for Rehearing filed by The Coca-Cola Company is GRANTED. Section II.F of our opinion in this appeal, 497 F.3d 1181, dated 29 August 2007 is VACATED, and reconsideration of the issue is STAYED pending the Court's decision in White v. The Coca-Cola Company, Case No. 07-13938.
NOTES
[*]  Honorable Gregory A. Presnell, United States District Judge for the Middle District of Florida, sitting by designation.